UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): April 18, 2007 Alternative Loan Trust 2007-OA7 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-131630-96 CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-131630 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 87-0698307 (State or other jurisdiction of incorporation of the depositor) (IRS Employer Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8. Other Events Item 8.01 Other Events. On March 30, 2007, CWALT, Inc. (the “Company”) entered into a Pooling and Servicing Agreement, dated as of March 1, 2007 (the “Pooling and Servicing Agreement”), by and among the Company, as depositor, Countrywide Home Loans, Inc., as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer, and The Bank of New York, as trustee, providing for the issuance of the Mortgage Pass-Through Certificates, Series 2007-OA7. Mortgage Loan Statistics The tables attached hereto as Exhibit 99.1 describe characteristics of the final mortgage pool following the transfer by the Sellers to the Company of all Supplemental Mortgage Loans during the Funding Period.Unless the context of the information provided in this Form 8-K indicates otherwise, the characteristics of the Initial Mortgage Loans are as of the initial cut-off date and the characteristics of the Supplemental Mortgage Loans are as of the related Supplemental Cut-off Date.All percentages set forth below and all of the amounts and percentages set forth in the tables in Exhibit 99.1 have been calculated based on the Stated Principal Balance of the Mortgage Loans in the final mortgage pool as of the related cut-off date.The sum of the columns in the tables in Exhibit 99.1 may not equal the respective totals due to rounding. In addition, after the transfer of the Supplemental Mortgage Loans on April 18, 2007, approximately 11.48% and 71.28% of the Mortgage Loans by aggregate Stated Principal Balance as of the related cut-off date were originated by Indymac Bank, F.S.B.and by Countrywide Home Loans, Inc. The remainder of the Mortgage Loans were originated by unrelated third parties. *Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Prospectus dated March 29, 2007 and the Prospectus Supplement dated November 14, 2006 of CWALT, Inc., relating to its Mortgage Pass-Through Certificates, Series 2007-OA7. 2 Section 9. Financial Statements and Exhibits. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 99.1 Characteristics of the Mortgage Loans 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWALT, INC. By: /s/ Michael Schloessmann Name:Michael Schloessmann Title:Managing Director Dated:April 20, 2007 4 Exhibit Index Exhibit No. Description 99.1 Characteristics of the Mortgage Loans 5
